DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on January 31, 2022 is acknowledged.

Remarks
The instant application is a continuation-in-part of 17/179719.   The ‘719 application does not disclose the limitation in claim 1 reciting “an electronically conducting network extending on sidewall surfaces of the pores from the cathode current collector to the electrolyte separator”; accordingly, the filing date of all pending claims in the instant application is taken to be October 29, 2021. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6, 7, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hu et al (US 20200313227).  Regarding claim 1, Hu et al. is directed to an electrochemical cell comprising an anode, a cathode, a ceramic electrolyte separator between the cathode and anode ([0102]), a copper anode current collector (Figs. 1 and 2), the anode being located between the current collector and the separator.  The anode contains ionically conducting garnet strands extending through the anode from the collector to the separator (Fig. 2), pores extending through the anode from the collector to the separator (Figs, 1, 2), and an electrically conducting network (carbon matrix) extending on sidewall surfaces of the pores from the collector to the separator (Fig. 2).  Further regarding claim 1, which recites that the cathode contains the ionically conducting strands, pores, and electrically conducting network, it is submitted that Hu et al. meet these limitations because the “anode” of Hu et al. is capable of functioning as a “cathode” depending on the mode of operation of the battery.  It is known in the art at that in a secondary battery, the anode and cathode of the cell change functions depending on whether the cell is being charged or discharged.  The cell of Hu is a secondary cell ([0123]).  Thus, the “anode” of Hu is capable of functioning as a cathode and thus meets the limitation.  Regarding claim 6, the electrically conducting network is carbon (Fig. 2, [0051]).  Regarding claim 7, the ionically conductive strands comprise garnet oxide ([0102]).  Regarding claim 10, although Hu et al. do not appear to expressly teach the claimed process limitations, the patentability of a product does not depend on its method of production.  If the product in a product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  Furthermore, once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).  See also MPEP §2113.  Accordingly, claim 10 is not considered to be distinguished over Hu et al. 


Claim Rejections - 35 USC § 102/103
Claims 1, 6, 7, 10-12, 22 and 23 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Petkov et al (US 8,304,115).
	Regarding claims 1 and 11, Petkov et al. is directed to an electrochemical cell comprising an anode, a cathode, a ceramic electrolyte separator between the cathode and anode (Fig. 2), a cathode current collector (Fig.2), the cathode being located between the current collector and the separator; ionically conducting strands extending through the cathode from the collector to the separator (“LATP sponge,” Fig. 2), pores extending through the cathode from the collector to the separator (Fig. 2), and a cathode active material (lithium cobalt oxide) extending on sidewall surfaces of the pores (Fig. 2, col. 7, line 64-col. 8, line 3).  A further electronically conductive layer can be present on top of the electrode active material layer (col. 4, line 54), which corresponds to the claimed “electronically conductive network extending on sidewall surfaces of the pores.”  The reference teaches at the top of column 8 that “Both anode and cathodes were seen to be electronically conductive.”  Thus, it is considered to be implicitly taught that the electronically conductive network, when present, extends from the cathode current collector to the electrolyte separator, as claimed.  In the alternative, it would be obvious to provide such a 
	Regarding claim 6, the electronic network can be gold or carbon (col. 4, line 54). 	Regarding claim 7, the LATP is lithium aluminum titanium phosphate, and is thus a “phosphate.”
	Regarding claim 10, although Petkov et al. do not appear to expressly teach the claimed process limitations, the patentability of a product does not depend on its method of production.  If the product in a product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  Furthermore, once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).  See also MPEP §2113.  Accordingly, claim 10 is not considered to be distinguished over Petkov et al. 
	Regarding claim 12, the lithium cobalt oxide releases electrons and lithium ions during charging as claimed.  
	Regarding claims 22 and 23, the battery structure can form a hermetic housing (col. 5, line 8), which anticipates the claimed limitations.  In particular, regarding claim 23, the ceramic battery structure would form a low porosity border configured to completely seal the anode from a surrounding environment as claimed. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-5, 8, 9, 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al.
	The reference is applied to claims 1, 6, 7, and 10 for the reasons stated above.   The reference does not expressly teach the thickness of the electronic network, the pore size, or the partial coverage range of the electronic network recited in claims 2-5, 29 and 30, or the specific electrically conducting materials recited in claims 8 and 9.
	However, the invention as a whole would have been obvious to one skilled in the art at the time of filing because regarding the pore size, the reference provides photographs that provide an indication that the pores are on the order of 5 microns in diameter (Fig. 3), or larger (Fig. 4).  Accordingly, it would be obvious that “each of the pores” would be within the claimed 
	Regarding claims 2 and 3, which recite that the electronic network covers between 30-70% of the sidewalls of the pores, the reference indicates in [0052] and [0053] that the conformal coating, in some embodiments, extends only part way to the separator, and lithium plates preferentially at locations where there is a coating.  It would be obvious to adjust the precise coverage of the coating to optimize how much lithium metal plates onto it preferentially, in order to affect battery capacity.  It has been held that the discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art. In re Boesch, 205 USPQ 215 (CCPA 1980).  Regarding claim 11, this claim recites a cathode material (i.e., anode material in Hu et al) in direct contact with the strands and the electronic network.  As noted above, Hu teaches that lithium metal plates on, and is in direct contact with the conformal electronically conductive coating, and additionally, it would be obvious that in a partial coverage situation as outlined above, some of the plated lithium would also be in direct contact with the ionically conductive strands as claimed.  
	Further regarding claim 4, it would be obvious to optimize the thickness of the conformal coating so as to create a coating as thin as possible while still serving its intended purpose. Accordingly, the claimed thickness would be rendered obvious.
	Regarding claim 8, although the reference does not expressly appear to teach the species of carbon, the use of carbon black or nanotubes would be obvious as these are well-known electrical conductors.
. 


Claims 4, 5, 8, 9, 24, 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Petkov et al. 
	The reference is applied to claims 1, 6, 7, 10-12, 22 and 23 for the reasons stated above.   However, the reference does not expressly teach the thickness of the electronic network or the pore size recited in claims 4, 5, 29 and 30, or the specific electrically conducting materials recited in claims 8 and 9.
	However, the invention as a whole would have been obvious to one skilled in the art at the time of filing because the pore size could be routinely optimized to affect the amount of active material able to be contained in the electrode (vs. the electrochemically inactive ionically conductive strands forming the pores), and thus the battery capacity.  Furthermore, the electronic network layer thickness could be optimized to control the electric conductivity while minimizing the amount used (this material is also electrochemically inactive).  Accordingly, claims 4, 5, 29 and 30 would be rendered obvious.
	Regarding claim 8, although the reference does not expressly appear to teach the species of carbon, the use of carbon black or nanotubes would be obvious as these are well-known electrical conductors.

	Regarding claim 24, this claim recites that an anode receptive space is sealed and a cathode receptive space is partially sealed.  Anode and cathode receptive spaces can be seen in Figure 4 of Petkov.  The reference further teaches in column 5, line 8 that “some simple trilayer cells can also be coated with epoxy or sputtered with metal to cover open electrode surfaces.”  According to this teaching, “receptive spaces” could be formed from metal or epoxy surfaces.  It would be obvious to seal, or partially seal, the receptive spaces depending on if a lead/collector needed to be attached, etc.  Accordingly, claim 24 would be rendered obvious. 


Allowable Subject Matter
Claims 25-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
	Claims 25 and 28 each recite that the cathode comprises a catholyte comprised of a liquid material or a powder material located in a cathode receptive space, and a filling aperture including a seal configured to isolate the catholyte contained in the cathode receptive space.
Neither Petkov et al., nor Hu et al., the closest prior art, teaches or fairly suggests these limitations.  Both references are primarily concerned with all-solid state cells and do not suggest a liquid or flowable cathode material (in Hu et al., the subject electrode is the “anode” and .

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan Crepeau whose telephone number is (571) 272-1299.  The examiner can normally be reached Monday-Friday from 9:30 AM - 6:00 PM EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Basia Ridley, can be reached at (571) 272-1453.  The phone number for the organization where this application or proceeding is assigned is (571) 272-1700.  Documents may be faxed to the central fax server at (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Jonathan Crepeau/
Primary Examiner, Art Unit 1725
February 10, 2022